DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/21/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-6 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 01/21/2022 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (6,364,987 B1 cited in IDS) in view of Tsuyuki et al. (JP 2002188039 A cited in IDS). It is noted that the disclosures of Tsuyuki et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 3 and 5, Takada et al. disclose a gas barrier film (multilayer oxygen barrier layer) comprising a substrate film layer, an adhesive layer and polyvinyl alcohol film having gas barrier capabilities (oxygen barrier layer), in that order (see Abstract, col. 6, lines 26-28). The substrate can be polyolefin film such as polypropylene film that has been previously subjected to corona treatment (see col. 6, lines 4-6 and col. 7, lines 4-6). The adhesive can be isocyanate-type, urethane-type or polyester-type (see col. 6, lines 34-37, which is identical to that utilized in the present invention (see paragraphs 0036, 0037, 0039 of published application). The polyvinyl alcohol film layer comprises polyvinyl alcohol having degree of hydrolysis between 90 to 99.99 mol% (see col. 2, lines 47-50). The degree of polymerization of polyvinyl alcohol is not larger than 2000 (see col. 2, lines 56-60). 
Takada et al. do not disclose the polyvinyl alcohol film (oxygen barrier layer) comprising (3-glycidyloxypropyl)trimethoxysilane. Takada et al. do not disclose amount of polyvinyl alcohol and amount of (3-glycidyloxypropyl)trimethoxysilane.
Tsuyuki et al. disclose a gas barrier coating composition capable of forming a gas-barrier coating film having transparency and high-gas barrier tendency (see Abstract). The gas-barrier coating composition comprise (A) polyvinyl alcohol, (B) an alkoxysilane having epoxy group, (C) acid catalyst and (D) water optionally incorporated with a lower alcohol (see Abstract). The alkoxy silane can be (3-glycidyloxypropyl)trimethoxysilane (see paragraph 0023). The weight ratio of (A) polyvinyl alcohol and (B) an alkoxysilane having epoxy group is 100/10 to 100/100 in order to improve gas barrier property and adhesion (see paragraph 0028). Accordingly, the amount of  (A) polyvinyl alcohol is 50 to 91 wt% and amount of (B) an alkoxysilane having epoxy group is 9 to 50 wt%. Further, Tsuyuki et al. disclose that the solid content of the gas barrier coating composition is 1 to 20 wt% (see paragraph 0030). According to the present claim, the amount of solid portion in the oxygen barrier layer is 4.8, 9.1 or 13 wt% (4.8 = 5/105 x 100, 9.1 = 10/110 x 1000 and 13 = 15/115 x 100). The amount of solid content of Tsuyuki overlaps with that presently claimed.
In light of motivation for using 1 to 20 wt% of solid portion, the solid portion comprising 50 to 91 wt% of polyvinyl alcohol and 9 to 50 wt% of  (3-glycidyloxypropyl)trimethoxysilane disclosed by Tsuyuki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 1 to 20 wt% of solid portion, the solid portion comprising 50 to 91 wt% of polyvinyl alcohol and 9 to 50 wt% of  (3-glycidyloxypropyl)trimethoxysilane in polyvinyl alcohol film of Takada et al. in order to improve gas barrier property and adhesion, and thereby arrive at the claimed invention.

Regarding claims 2, 4 and 6, Takada et al. in view of Tsuyuki et al. disclose the multilayer oxygen barrier film as set forth above. 
Further, Takada et al. disclose the gas barrier film comprising a substrate film layer, an adhesive layer and polyvinyl alcohol film is stretched (see col. 5, lines 18-20 and col. 7, lines 11-15). The thickness of the polyvinyl alcohol film can be 10 to 100 microns and thickness of adhesive layer can be 1 microns before stretching (see col. 5, lines 11-17 and col. 7, lines 6-7). Further, the drawn ratio in stretching is 3 to 50, wherein the draw ratio indicated the ratio of the thickness of the non-stretched film to that of the stretched film (see col. 5, lines 38-45). Accordingly, the thickness of polyvinyl alcohol after stretching can be 0.2 to 33 microns (0.2 = 10/50 and 33 = 100/3). The thickness of adhesive layer after stretching can be 0.02 to 0.33 microns (0.02 = 1/50 and 0.33 = 1/3).
Takada et al. disclose the use of 0.33 microns thick adhesive layer, while the present claims require 0.5 thick adhesive layer.
It is apparent, however, that the instantly claimed thickness of adhesive layer and that taught by Takada et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of adhesive layer disclosed by Takada et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of adhesive layer disclosed in the present claims is but an obvious variant of the thicknesses disclosed in Takada et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (US 2018/0009206 A1 cited in IDS) in view of Tsuyuki et al. (JP 2002188039 A cited in IDS). It is noted that the disclosures of Tsuyuki et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-6, Murase et al. disclose a laminated film comprising a resin substrate, under layer and a coating layer (see Abstract and page 15, claims 1 and 4). The resin substrate can be made of polyethylene terephthalate (PET), polypropylene and polyethylene that can have corona treatment (see paragraphs 0048, 0052). The under layer (adhesive layer) can be made of polyurethane resin and has thickness of 0.005 to 5 microns (see paragraphs 0055, 0059). The coating layer (oxygen barrier layer) contains a water soluble polymer such as polyvinyl alcohol having oxygen gas barrier properties and a silane coupling agent such as -glycidylpropyltrimethoxysilane, i.e. (3-glycidyloxypropyl)trimethoxysilane (see paragraphs 0062, 0063, 0068). The thickness of coating layer is 0.01 to 50 microns (see paragraph 0076). The coating layer can be formed by blending components in water or organic solvent (see paragraph 0077).
Murase et al. disclose the polyvinyl alcohol can be obtained by saponification of polyvinyl acetate wherein in which only a few percent of acetic acid group remain (see paragraph 0113). The content of water-soluble polymer (i.e. polyvinyl alcohol) can be 15 to 50 mass% (see paragraph 0114). The content of silane coupling agent (glycidylpropyltrimethoxysilane) can be 1 to 15 mass% (see paragraph 0120). The weight ratio of water-soluble polymer and silane coupling agent is 15 to 3.3 (15 = 15/1 and 3.3 = 50/15). According to the present claim, the weight ratio of polyvinyl alcohol to glycidylpropyltrimethoxysilane is 15 to 3.8 (15 = 75/5 and 3.8 = 95/25). The weight ratio overlap with that presently claimed.
Murase et al. do not disclose polyvinyl alcohol (PVOH) having a polymerization degree of 1,500 and a hydrolysis of 98%. Murase et al. do not disclose amount of solid portion as presently claimed.
Tsuyuki et al. disclose a gas barrier coating composition capable of forming a gas-barrier coating film having transparency and high-gas barrier tendency (see Abstract). The gas-barrier coating composition comprise polyvinyl alcohol and an alkoxysilane having epoxy group such as (3-glycidyloxypropyl)trimethoxysilane (see Abstract and paragraph 0023). The polyvinyl alcohol has a polymerization degree of 100 to 5000 and a saponification degree of 70% or more (see paragraph 0015). If the polymerization degree is too low, adhesion tends to decrease and if the degree of polymerization is too high, the viscosity becomes too high and the coatability tends to deteriorate (see paragraph 0015). If the saponification degree is too low, the gas barrier property tends to be insufficient (see paragraph 0015).
In light of motivation for using polyvinyl alcohol having a polymerization degree of 100 to 5000 and a saponification degree of 70% or more disclosed by Tsuyuki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyvinyl alcohol having a polymerization degree of 100 to 5000 and a saponification degree of 70% or more in Murase et al., in order to improve adhesion and coatability as well as gas barrier property, and thereby arrive at the claimed invention.
Further, Tsuyuki et al. the solid content of the gas barrier coating composition is 1 to 20 wt% in order to obtain coating film having a required thickness and improve coatability (see paragraph 0030). According to the present claim, the amount of solid portion in the oxygen barrier layer is 4.8, 9.1 or 13 wt% (4.8 = 5/105 x 100, 9.1 = 10/110 x 1000 and 13 = 15/115 x 100). The amount of solid content overlap with that presently claimed.
In light of motivation for using solid content of 1 to 20 wt% disclosed by Tsuyuki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use solid content of 1 to 20 wt% in Murase et al. in order to obtain coating film having a required thickness and improve coatability, and thereby arrive at the claimed invention.
Alternatively, Tsuyuki et al. disclose polyvinyl alcohol improves gas barrier properties and alkoxysilane having epoxy group improves adhesion (see paragraph 0028).
Therefore, as taught by Tsuyuki et al., it would have been obvious to one of the ordinary skills in the art to use amount of solid portion including that presently claimed in Murase et al. in order to obtain desired gas barrier properties and adhesion, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, 112(b) rejections are withdrawn.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omura et al. (US 2018/0037769 A1) disclose a coating agent comprising a water soluble polymer such as polyvinyl alcohol and a compound having an epoxy group such as 3-glycidyloxypropyltrimethoxysilane (see Abstract and paragraphs 0091, 0107). The polyvinyl alcohol has a degree of saponification of 95% or more and a degree of polymerization of 300 or more (see paragraph 0094). Further, Omura et al. disclose a gas barrier film comprising a base film formed of plastic material and a coating film which is laminated on at least one surface of the base film is formed of the coating agent (see paragraph 0147). The plastic material can be polyethylene, polypropylene, polyethylene terephthalate and nylon (see paragraph 0148). A surface treatment such as a corona treatment can be carried out on a surface of the base film on which the coating film formed of the coating agent is laminated (see paragraph 0152). On the surface of the base film on which the coating film formed of the coating agent is laminated, an anchor coat or undercoat treatment (adhesive layer) may be carried out (see paragraph 0153). The thickness of the coating film formed of the coating agent is 0.1 to 5 microns (see paragraph 0158).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787